  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,        )
                              )
     Plaintiffs,              )
                              )    CIVIL ACTION NO.
     v.                       )     2:14cv601-MHT
                              )          (WO)
JEFFERSON S. DUNN, in his     )
official capacity as          )
Commissioner of               )
the Alabama Department of     )
Corrections, et al.,          )
                              )
     Defendants.              )

          PHASE 2A REVISED REMEDY SCHEDULING ORDER
               ON THE EIGHTH AMENDMENT CLAIM

    Based on the representations made on the record on

May 14, 2019, it is ORDERED that the remaining deadlines

and dates for the Phase 2A remedy scheduling order for

the Eighth Amendment claim are revised as follows:
                                          OLD DATES           NEW DATES

SEGREGATION

Parties to develop schemes to verify      Continued
that defendants are now accurately and    generally pending
timely identifying SMI inmates with       mediation and
regard to segregation.                    resolution of the
                                          monitoring issue
Evidentiary hearing on remedy for                             7/8/19 at
violations found in supplemental                              10:00 a.m.,
liability opinion. (Doc. nos. 2353,                           and 7/9 and
2397, & 2398).                                                7/10/19 at
                                                              9:00 a.m.
Remedy for violations found in initial    Under submission
liability opinion.

HOSPITAL-LEVEL CARE

Evidentiary hearing on whether parties’                       7/8/19 at
proposed stipulations comply with PLRA.                       10:00 a.m.,
(Doc. no. 2383).                                              and 7/9 and
                                                              7/10/19 at
                                                              9:00 a.m.
Vitek issue.                              Under submission

SUICIDE PREVENTION

Evidentiary hearing on (1) the adequacy                       7/8/19 at
of the defendants’ “review process” for                       10:00 a.m.,
collecting information about prisoners                        and 7/9 and
with SMIs in segregation, (doc. no.                           7/10/19 at
2345), as well as (2) what the court                          9:00 a.m.
should do with the information the
defendants provide as a result of the
“review process.” E.g., (doc. no.
2408-1).
Parties are allowed to meet with Judge    By 5/18/19
Ott to attempt to agree on the details
of internal and external monitoring not
already resolved in the opinion on
immediate suicide prevention. (Doc. no.
2526).
Defendants are to file a proposal that    5/25/19             5/28/19 at
includes both external and internal                           5:00 p.m.
monitoring schemes in the event that
parties cannot reach an agreement on
this issue by 5/18/19. (Doc. no. 2526).
Plaintiffs are to file a response to      6/1/19              6/4/19 at
defendants’ proposal on external and                          5:00 p.m.


                                      2
internal monitoring schemes. (Doc. no.
2526).
Completion of pre-placement screening      6/3/19
training for all nurses who perform
such screenings for segregation or who
supervise nurses performing such
screenings. See (doc. no. 2526).
“Segregation-like” issues.                 Under submission,
                                           though the court
                                           may reopen the
                                           matter
Evidentiary hearing on all remaining                           7/8/19 at
issues.                                                        10:00 a.m.,
                                                               and 7/9 and
                                                               7/10/19 at
                                                               9:00 a.m.

DISCIPLINARY SANCTIONS

Evidentiary hearing of whether parties’                        7/8/19 at
proposed stipulations comply with PLRA.                        10:00 a.m.,
(Doc. nos. 2384 & 2382).                                       and 7/9 and
                                                               7/10/19 at
                                                               9:00 a.m.

MONITORING

Remedy.                                    Under submission

RESIDENTIAL TREATMENT AND STABILIZATION
UNITS

Remedy.                                    Under submission

MISCELLANEOUS

Evidentiary hearing on whether the                             7/8/19 at
following stipulations and orders                              10:00 a.m.,
comply with the PLRA:                                          and 7/9 and
  --Intake (doc. nos. 1780 & 1794)                             7/10/19 at
  --Coding (doc. nos. 1779 & 1792)                             9:00 a.m.
  --Referral (doc. nos. 1786, 1814, &
1821)
  --Individual treatment plans (doc.
nos. 1853 & 1865)
  --Psychotherapy and confidentiality
(doc. nos. 1893 & 1899)
  --Definition of SMI (doc. no. 1720)
  --Bibb segregation issues (doc. nos.
1748 & 1751)
  --Preplacement screening, etc. (doc.
nos. 1798, 1810, 1811, & 1815)

                                       3
  --Removing SMIs from segregation
(doc. nos. 1855 & 1861)
  --Confidentiality (doc. nos. 1894 &
1900)
  --Mental-health understaffing (doc.
nos. 2283 & 2301




Parties are to file a joint report on                     5/24/19 at
whether the “miscellaneous”                               noon.
stipulations and orders listed above
include, or omit, items, and, if so,
how. If the parties differ, they should
note their difference(s) in their joint
report.

In-person pretrial conference on ALL                      6/28/19 at
matters in this order set for hearing                     9:00 a.m.
on 7/8/19 at 10:00 a.m. The court
understands that, for ALL the matters
set for hearing on 7/8/19, the
plaintiffs also rely on all the
evidence already presented on the
suicide-prevention matters
Parties to file a joint pretrial                          6/25/19 at
statement setting forth their positions                   noon.
on ALL the matters in this order set
for hearing on 7/8/19.
An in-person status conference on how                     6/4/19 at
parties are progressing in their                          2:00 p.m.
“pursuit of a path” toward “global
resolution” of this case and related
cases and proceedings, and on any other
matters that warrant the court’s
attention.


    DONE, this the 16th day of May, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                    4
